Citation Nr: 0312476	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  01-02 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to an increased disability rating for 
service-connected asthma, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from September 1993 to May 
1999.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona which granted service connection for asthma 
and assigned a 10 percent evaluation effective May 21, 1999 
and denied service connection for gastrointestinal and right 
shoulder disabilities.  The veteran subsequently moved to 
Florida, and his claims file was transferred to the St. 
Petersburg RO.


FINDINGS OF FACT

1.  The medical evidence of record indicates that the veteran 
does not currently have a gastrointestinal disability.

2.  The veteran's currently diagnosed right shoulder 
disability is not related to his military service.

3.  The veteran's asthma does not result in Forced Expiratory 
Volume at one second (FEV-1) of 56-70 percent or FEV-1/Forced 
Vital Capacity (FVC) of 56-70 percent, does not warrant daily 
inhalational or oral bronchodilator therapy, and does not 
require inhalational anti-inflammatory medication.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).

2.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected asthma have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for 
gastrointestinal and right shoulder disabilities and an 
evaluation in excess of 10 percent for service-connected 
asthma. 

In the interest of clarity, the Board will initially discuss 
whether the issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, an analysis of the 
claims and a decision for each.

The pertinent evidence on file, which has been reviewed by 
the Board, includes the veteran's service medical records, VA 
examination reports in February and March 2000 and in March 
2002, and the veteran's own statements.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The RO initially denied the veteran's claim of entitlement to 
service connection by finding that the claim was not well 
grounded.  See the July 2000 Statement of the Case, which was 
issued before the enactment of the VCAA in November 2000.  

The VCAA, which was enacted in November 2000, eliminated the 
concept of a well grounded claim, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In an October 2002 Supplemental Statement Of the Case, the RO 
denied service connection for gastrointestinal and right 
shoulder disabilities based on the substantive merits of the 
claim.  Thus, any deficiencies contained in the original 
Statement of the Case have been rectified.  The Board finds, 
therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him. See Bernard v. 
Brown, 4 Vet. App. 384 (1993)  

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support his service connection and increased 
rating claims in the July 2000 Statement of the Case and the 
October 2002 Supplemental Statement of the Case.  

Crucially, in July 2001, the RO sent the veteran a letter in 
which he was informed that to establish entitlement to 
service connection for gastrointestinal and right shoulder 
disabilities, he needed to show an injury or disease that 
began or was made worse in service, a current disability, and 
a causal relationship between the current disability and the 
injury, disease or event in service.  He was also informed 
that VA would attempt to help him obtain evidence necessary 
to support his claims if he provided sufficient information 
about the records to enable VA to request them.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Based on this record, 
the Board finds that the Department's duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the VCAA notification letter sent to the 
veteran in July 2001 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the veteran.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, it is clear that 
the claimant has nothing further to submit, and adjudication 
of his claims can proceed.

Based on the above record, the Board concludes that the 
veteran has been provided appropriate notice under the VCAA 
and the Court cases related thereto. 

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  
Besides the veteran's service medical records, there are 
several VA examination reports on file.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided several VA examinations, 
most recently in March 2002.    Specifically with respect to 
the increased rating issue on appeal, there is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected asthma since 
he was last examined.  

The Board concludes that all available evidence which is 
pertinent to the claims on appeal has been obtained.  There 
is no indication that additional relevant exists, and the 
veteran has not pointed to any additional information that 
needs to be added to his VA claims folder.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2002).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the law and will now proceed to a decision on the merits on 
the issues on appeal.  

Service connection claims

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).
In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) evidence of 
in-service disease or injury; and (3) medical evidence of a 
nexus between the service-connected disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999). 

1.  Entitlement to service connection for a 
gastrointestinal disability.

Factual background

The veteran's service medical records reveal that he 
complained on several occasions during service of 
abdominal pain.  Gastroenteritis was diagnosed in December 
1998.  On the veteran's separation medical evaluation in 
February 1999, abdominal pain of unknown etiology was 
noted.  

VA examination in February 2000 was essentially negative 
for abdominal disability; the diagnosis was recurrent 
right upper quadrant pain of unknown cause.  An ultrasound 
of the abdomen in March 2000 revealed questionable 
fullness in the area of the head of the pancreas; it was 
otherwise unremarkable.  

When the veteran was examined by VA in March 2002, there 
was right upper quadrant tenderness on deep palpation 
without guarding, rebound, masses, or visceromegaly.  
Right upper quadrant abdominal pain was diagnosed, and it 
was noted that the abdominal pain appeared to be more 
muscular in nature since there was no associated 
gastrointestinal or urinary symptoms.  

Analysis

As noted above, in order for service connection to be granted 
three elements must be present: (1) a current disability; (2) 
in-service incurrence and (3) medical evidence of a nexus 
between (1) and (2). 

There is evidence of gastrointestinal complaints in service, 
with a diagnosis in December 1998 of gastroenteritis.  
However, the assessment during the veteran's separation 
physical examination in February 1999 was of abdominal pain 
of unknown etiology.  Although, it is not completely clear 
whether the veteran had a chronic organic gastrointestinal 
disability in service, element (2) is arguably satisfied.  
However, as discussed immediately below, there is a lack of 
evidence of a diagnosis of a current disability required for 
element (1) and a lack of the medical nexus required for 
element (3).  

With respect to Hickson element (1), current disability, 
there is of record no current diagnosis of a gastrointestinal 
disability.  In essence, the recent medical records, 
including the report of the veteran's separation physical 
examination, indicate that he experiences episodes of pain 
with no identifiable cause.  Indeed, the most recent medical 
evidence, in march 2002, appears to indicated that the source 
of the pain may be musculoskeletal, not gastrointestinal, in 
nature.   

While the Board has no reason to disbelieve the that the 
veteran has complaints of abdominal pain, such pain, absent a 
finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  As discussed above, no pathology of the 
abdomen has been identified on post-service medical 
examinations.  Although the veteran is competent to report 
the pain he experiences, as noted above, he is not competent, 
as a layperson, to render an opinion as to medical diagnosis 
or causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) [a layperson without medical training is not 
qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge].  See also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's own assertions are 
therefore afforded no probative weight.

In short, in the absence of competent medical evidence 
diagnosing a gastrointestinal disability, element (1) is not 
satisfied and the veteran's claim fails on that basis.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists]. 

With respect to Hickson element (3), as noted above, there is 
no competent medical evidence which links a current 
gastrointestinal disability to service.  In fact, the 
examiner concluded in March 2002 that the veteran's abdominal 
pain appeared to be more muscular in nature since there was 
no associated gastrointestinal or urinary symptoms.  

Since two of the elements of Hickson are not shown, service 
connection is not warranted for gastrointestinal disability.  
The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for a right shoulder 
disability.

Factual background

The veteran's service medical records, including his February 
1999 discharge medical history and examination reports, do 
not contain any complaints or findings pertaining to a right 
shoulder disability.  

The veteran's July 1999 claim of entitlement to VA 
compensation benefits listed four claimed disabilities.  A 
right shoulder disability was not mentioned.

The veteran was accorded a VA compensation and pension 
examination in February 2000 he stated that he fell on his 
right shoulder during service and that the right shoulder 
caused occasional pain on use since that time.  Right 
shoulder strain was diagnosed.

The RO adjudicated the matter of the veteran's entitlement to 
service connection for a right shoulder disability 
notwithstanding the fact that the veteran had not filed a 
claim for that disability.  The April 2000 RO rating decision 
denied the claim.  This appeal followed.

Analysis 

The veteran has contended that he incurred right shoulder 
disability during service. 

With respect to Hickson element (1), there is a diagnosis of 
right shoulder strain.  
There is, however, no medical evidence of a right shoulder 
problem in service.  In particular, the veteran's separation 
physical examination is pertinently negative.  
Hickson element (2) is not met, and the veteran's claim fails 
on that basis. 

The veteran has indicated that he injured his right shoulder 
in service.  The Board does not necessarily doubt this.  
However, the veteran cannot competently state that he had a 
right shoulder disability during service.  It is well-
established that the veteran, as a layperson without medical 
training, is not qualified to render medical opinions 
regarding questions such as diagnosis the etiology of 
disorders and disabilities, and his opinion is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. Hickson element (2) is not met, and the veteran's 
claim fails on that basis. 
 
Moreover, with respect to Hickson element (3), medical nexus, 
the VA medical findings in February 2000 do not link any 
current right shoulder disability to service injury.  

The veteran has in essence contended that he has had 
continuous right shoulder complaints since service.  See 38 
C.F.R. § 3.303(b) (2002) [when the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim]; 
see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).

However, the continuity of symptomatology has not been 
demonstrated with respect to the veteran's right shoulder.  
Indeed, the veteran did not mention right shoulder problems 
on his claim of entitlement to VA benefits in July 1999.  
Moreover, in Voerth v. West, 13 Vet. App. 117, 120 (1999), 
the Court stated that 38 C.F.R. § 3.303 does not relieve the 
appellant of his burden of providing a medical nexus.  Such 
medical nexus evidence is lacking. 

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for right shoulder disability.  The 
benefit sought on appeal is accordingly denied.

Increased disability rating claim

3.  Entitlement to an increased disability rating for 
service-connected asthma, currently evaluated as 10 percent 
disabling.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), which applies 
to this case, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Specific schedular criteria

Pursuant to the Rating Schedule for chronic bronchial asthma, 
a 10 percent disability rating is warranted for FEV-1 levels 
of 71 to 80 percent of predicted, FEV-1/FVC levels of 71 to 
80 percent, or; intermittent inhalation or oral 
bronchodilator therapy.  A 30 percent rating is warranted for 
FEV-1 levels of 56 to 70 percent, FEV-1/FVC levels of 56 to 
70 percent, or; daily inhalation or oral bronchodilator 
therapy or; inhalation anti-inflammatory medication.  A 60 
percent rating is warranted for FEV-1 levels of 40-to 55 
percent, FEV-1/FVC levels of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation is warranted for FEV-1 levels of less 
than 40 percent of predicted, FEV-1/FVC levels of less than 
40 percent, more than one attack per week with episodes of 
respiratory failure, or symptoms requiring daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2002).



Factual background

The evidence on file reveals that, when examined by VA in 
February 2000, there was no respiratory distress and no 
rhonchi, rales, or wheezes; exercise induced asthma was 
diagnosed.  Pulmonary function studies in February 2000 were 
considered normal, with both pre-bronchodilator and post-
bronchodilator FEV-1 and FEV-1/FVC greater than 80 percent.  
When evaluated for his asthma by VA in March 2002, the 
veteran said that he was taking Albuterol, two puffs as 
needed, and that he used it only when he overexerted himself, 
such as after exercise performed irregularly.  On physical 
examination, his lungs were clear without wheezes, rhonchi, 
or rales.  Pulmonary function tests revealed FEV-1 of 69 
percent of predicted pre-bronchodilator and 72 percent of 
predicted post-bronchodilator; FEV-1/FVC was 76 percent of 
predicted pre-bronchodilator and 77 percent of predicted 
post-bronchodilator.  The results were interpreted as showing 
mild obstructive and restrictive lung defect with an 
insignificant response to bronchodilator.  A chest X-ray did 
not show any focal opacities suggestive of an acute process.  
Bronchial asthma was diagnosed.

Analysis

Schedular rating

For reasons expressed immediately below, the Board has 
concluded that an evaluation in excess of the currently 
assigned 10 percent disability rating is not warranted for 
the veteran's service-connected asthma under the applicable 
rating criteria.  

Pulmonary function studies in February 2000 and March 2002 
showed post-bronchodilator FEV-1 and FEV-1/FVC of greater 
than 71 percent of predicted, which does not approximate 
findings required for a higher evaluation of 30 percent [FEV-
1 or FEV-1/FVC levels of 56-to 70 percent].  Additionally, 
there is no evidence on file that the veteran is taking 
inhalational anti-inflammatory medication or that he is 
receiving daily inhalational or oral bronchodilator therapy, 
since he only uses an inhaler when he overexerts himself and 
that did not happen regularly.  The veteran does not appear 
to contend that such manifestations exist.

In sum, the Board finds that the veteran's asthma 
symptomatology does not warrant an evaluation in excess of 
the currently assigned 10 percent disability evaluation under 
the current schedular criteria.

Fenderson considerations

The medical evidence since service which refers to the 
veteran's asthma symptomatology has been consistent in 
demonstrating no more than mild symptomatology, despite the 
reduced findings on pulmonary function studies in March 2002 
when compared with February 2000.  The Board's overall 
impression, based on these records, is that the service-
connected asthma has not changed appreciably since service 
discharge.  Therefore, staged ratings are not applicable.

Extraschedular considerations

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  In the July 
2000 Statement of the Case, the RO cited 38 C.F.R. 
§ 3.321(b)(1), pertaining to extraschedular ratings, but did 
not discuss it.  Because the veteran has been given the 
regulations on the assignment of an extraschedular rating, 
the Board believes that it should address the possibility of 
the assignment of an extraschedular rating for the increased 
disability rating at issue.     

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2002); also see Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The evidence of record does not 
establish that the veteran's service-connected asthma causes 
marked interference with employment.  As discussed above, the 
medical evidence indicates that the veteran's asthma causes a 
mild obstructive and restrictive lung defect, which would not 
significantly affect his functional ability, including his 
ability to work.  There is also no evidence of 
hospitalization due to asthma.  Consequently, the Board finds 
that the disability picture is not unusual or exceptional and 
does not render impractical the application of the regular 
schedular standards.    

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Service connection for gastrointestinal disability is denied.

Service connection for right shoulder disability is denied.

An evaluation in excess of 10 percent for service-connected 
asthma is denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

